        Case 8:20-cv-02268-DOC-DFM Document 35 Filed 12/10/20 Page 1 of 4 Page ID #:1723
Name and address:
                          James M. McGuire
               HOLWELL SHUSTER & GOLDBERG LLP
                        425 Lexington Avenue
                      New York, New York 10017
                 T: (646) 837-5151; F: (646) 837-5150

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                          CASE NUMBER
ACE PROPERTY AND CASUALTY INSURANCE COMPANY
                                      Plaintiff(s),                                         8:20 cv 02268 DOC (DFM)

                   v.
                                                                            APPLICATION OF NON-RESIDENT ATTORNEY
MCKESSON CORPORATION, et al.                                                      TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
McGuire, James M.
Applicant's Name (Last Name, First Name & Middle Initial)                                        check here if federal government attorney
Holwell Shuster & Goldberg LLP
Firm/Agency Name
425 Lexington Avenue                                                  (646) 837-5151                         (646) 837-5150
14th Floor                                                            Telephone Number                       Fax Number
Street Address
New York, New York 10017                                                                      jmcguire@hsgllp.com
City, State, Zip Code                                                                              E-mail Address

I have been retained to represent the following parties:
ACE Property & Casualty Insurance Company                             ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                          Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                   Name of Court                        Date of Admission           Active Member in Good Standing? (if not, please explain)
New York                                                   11/17/1982             Yes
U.S. Dist. Ct., Southern District of NY                      7/7/1986             Yes
U.S. Dist. Ct., Eastern District of NY                     11/15/1985             Yes

G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 1 of 3
Case 8:20-cv-02268-DOC-DFM Document 35 Filed 12/10/20 Page 2 of 4 Page ID #:1724
         Case 8:20-cv-02268-DOC-DFM Document 35 Filed 12/10/20 Page 3 of 4 Page ID #:1725

SECTION III - DESIGNATION OF LOCAL COUNSEL

 Endres, Richard S.
 Designee's Name (Last Name, First Name & Middle Tnitial)
 London Fischer LLP
 Finn/Agency Name
 2505 McCabe Way                                                   (949) 252-0550                           (949) 252-0553
 Suite 100                                                         Telephone Number                         Fax Number
 Street Address                                                    rend res@london fischer.com
 Irvine, CA 92614                                                  Email Address
 City, State, Zip Code                                             144853
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.

               Dated                                               Richard S. Endres
                          I t                                      Designee's Name (please type or print)

                                                                    ~dJI: ,
                                                                  Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

  (Additional Court Admission)
  U.S. Court of Appeals, Second Circuit. Admitted 3/7/1 984. Active an d in Good Standing.




G-64 (09/20)             APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR I N A SPECIFIC CASE PRO HAC VTCE                       Page 3 of 3
Case 8:20-cv-02268-DOC-DFM Document 35 Filed 12/10/20 Page 4 of 4 Page ID #:1726
